388 F.2d 985
Louis S. NELSON, Warden, California State Prison, San Quentin, California, Appellant,v.Thomas N. CLARK, Appellee.
No. 21665.
United States Court of Appeals Ninth Circuit.
January 16, 1968.

Thomas C. Lynch, Atty. Gen. of Cal., Robert R. Granucci, Michael Buzzell, Deputy Attys. Gen., San Francisco, Cal., for appellant.
Thomas N. Clark, in pro. per.
Before CHAMBERS, POPE and DUNIWAY, Circuit Judges.
PER CURIAM:


1
The case is remanded to the United States District Court for the Northern District of California. The order of that court granting a writ of habeas corpus should be vacated and the petition reconsidered in the light of Chapman v. State of California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705, which was not available to that court at the time of its decision herein.